NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 16 May 2022 has been entered. Claims 1, 3, 7, 9, 14, and 15 have been amended. No claims have been cancelled. No claims have been added. Claims 1-15 are still pending in this application, with claim 1 being independent. The claim objections set forth in the previous office action mailed 16 February 2022 are overcome by Applicant’s amendments. The 112(b) rejections set forth in the previous office action mailed 16 February 2022 are overcome by Applicant’s amendments.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a stand for a lighting device comprising: a resilient stay rotatable about a rotation axis and comprising a bridge portion connecting two transversal portions at a respective first end thereof, each transversal portion at a second end thereof having a respective axial portion extending over the rotation axis, two supports, at least one support comprising a seat, the seat being elongated in a length direction transverse to the rotation axis, said length direction and rotation axis are defined in a plane P, each axial portion being at least partly accommodated in a respective axially extending hole, provided in a respective support, the respective holes and seat being positioned on and aligned with the rotation axis, at least one transversal portion having a connect portion connecting the transversal portion at the second end with its axial portion, whereby in a seated position of the stay, the connect portion extends through the seat in plane P and at an angle α with the length direction, with α in a range of 250 to 750, the stay being configured to enable disengagement of the at least one connect portion from the seat through resilient deformation of the stay for enabling rotation of the stay about the rotation axis.
The closest prior art of record: CN 109084236 A, CN 104406073 A, JP 2004342469 A, and CN 107975734 A; teach or suggest various features of the claimed invention, but each of the above-cited references fail to teach, or suggest in combination: “…in a seated position of the stay, the connect portion extends through the seat in plane P and at an angle α with the length direction, with α in a range of 250 to 750, the stay being configured to enable disengagement of the at least one connect portion from the seat through resilient deformation of the stay for enabling rotation of the stay about the rotation axis…,” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 2-15 are allowed as they depend upon and further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Examiner, Art Unit 2875